                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

KENIA MERCEDES                           :
DIAZ-RODRIGUEZ,
                                         :
            Plaintiff                        CIVIL ACTION NO. 3:18-0603
                                         :
      v.                                           (JUDGE MANNION)
                                         :
ANDREW M. SAUL1,
                                         :
            Defendant

                               MEMORANDUM

      Pending before the court is the report of Judge Mehalchick, which
recommends that the plaintiff’s complaint challenging the final decision of the
Commissioner denying her applications for disability benefits (“DIB”) and
Supplemental Security Income (“SSI”) under Titles II and XVI of the Social
Security Act, (Doc. 1), be granted and, that the Commissioner’s decision be
vacated. (Doc. 15). Judge Mehalchick also recommends that this case be
remanded to the Commissioner for further proceedings. Neither the
Commissioner nor the plaintiff have filed any objections to Judge Mehalchick’s
report. The time within which to file objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”


      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Mehalchick will be adopted in its
entirety.
           The court has reviewed the reasons presented by Judge Mehalchick for
recommending that the plaintiff’s appeal of the Commissioner’s decision
denying her claims for DIB and SSI be granted. Judge Mehalchick found that
substantial evidence did not support the Commissioner’s finding that the
plaintiff had the residual functional capacity to perform medium work based
on her physical impairments. Because the court agrees with the sound
reasoning that led Judge Mehalchick to the conclusions in her report and finds
no clear error on the face of the record, the court will adopt the report in its
entirety. An appropriate order shall issue.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

Date: August 29, 2019
18-0603-01.wpd



                                         2
